Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/21, 3/13/2020, 10/18/19 are considered by the examiner.
Drawings
The drawings submitted on 10/18/19 has been received.
Allowable Subject Matter
Claims 1-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a proton conducting film comprising: a polymer having a first part and a second part which are connected by a covalent bond and a plasticizer. The first parts aggregate with each other to form a domain at an operation temperature of the proton conducting film, and the second part crosslinks the domains, and the second part has a proton accepting group, and the plasticizer contains a proton donating compound having a pKa of 2.5 or less, and thus the plasticizer penetrates into the second part, and a glass transition temperature of the polymer is lowered compared to when the plasticizer is not included.

The prior art “Transport properties of anion exchange membranes prepared by the reaction of crosslinked membranes having chloromethyl groups with 4-vinylpyridine and trimethylamine” to Sata et al. reference discloses that the electrodialytic transport properties of new anion exchange membranes were evaluated that included the transport numbers of various anions, sulfate, bromide, fluoride, and nitrate ions, relative to chloride ions and current efficiency. The anion exchange membranes were prepared by the reaction of copolymer membranes crosslinked to different extents having chloromethyl groups with 4-vinylpyridine to form a ladder-like polymer in the membranes and then with trimethylamine to convert the remaining chloromethyl groups to benzyl trimethylammonium groups. The transport numbers of the sulfate and fluoride ions relative to the chloride ions were markedly less for the membranes that had been reacted with 4-vinylpyridine and then with trimethylamine compared with those of the membranes that had been reacted only with trimethylamine. On the other hand, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.